        Case 1:20-cv-02195-CRC Document 11-1 Filed 10/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  AMERICAN OVERSIGHT,

                        Plaintiff,

                 v.                               Civil Action No. 20-2195 (CRC)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                        Defendants.


                            [PLAINTIFF’S PROPOSED] ORDER

       In view of the parties’ Joint Status Report, it is hereby ORDERED that the U.S.

Department of Homeland Security shall meet and confer with Plaintiff on or before October 28,

2020, and provide an update to Plaintiff regarding whether DHS has initiated searches for

responsive records; when DHS anticipates completing searches; and/or, if searches have been

conducted, the volume of responsive records identified and when DHS anticipates making

productions of responsive records.

       It is further ORDERED that the parties shall file a further Joint Status Report by no later

than November 12, 2020, updating the Court on the status of Defendants’ processing of

Plaintiff's FOIA requests and any agreements reached between the parties regarding the

processing of the FOIA requests.



__________________________                                  ______________________________
Date                                                        Christopher R. Cooper
                                                            United States Court Judge
